 



      EXHIBIT 10.27

          THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of March 1,
2003 is made by and between LodgeNet Entertainment Corporation, a Delaware
corporation (the “Corporation”), and Stephen D. McCarty (“Executive”) with
reference to the following circumstances, namely:



  A.   Executive is employed by the Corporation, as its Senior Vice President
for Sales & Hotel Relations and has made, and is making, an important
contribution to the development and operation of the Corporation’s business.    
B.   The Corporation desires to provide for its employment of Executive as
hereinafter provided, and Executive desires such employment, upon the terms
hereinafter provided.

          NOW, THEREFORE, the Corporation agrees to employ Executive, and
Executive agrees to such employment, upon the following terms and conditions:

     1.     Period of Employment. The employment of Executive by the Corporation
pursuant to this Agreement shall be for a period (sometimes referred to herein
as the “period of employment”) beginning on the date hereof and continuing,
unless sooner terminated as provided in Section 6 herein, through December 31,
2003; provided, however, that on each December 31, commencing with December 31,
2003, such period of employment shall automatically be extended for an
additional year unless ninety (90) days prior thereto either party hereto has
given written notice to the other that such party does not wish to extend the
period of employment.

 



--------------------------------------------------------------------------------



 



     2.     Duties. During the period of employment, Executive shall serve as
Senior Vice President for Sales and Hotel Relations of the Corporation, or in
such other office or offices to which he shall be elected by the Board of
Directors of the Corporation (“Board”) with his approval, performing the duties
of such office or offices as are assigned to him by the Board or committees of
the Board. During the period of employment, Executive shall devote his full time
and attention to the business of the Corporation and the discharge of the
aforementioned duties, except for permitted vacations, absences due to illness,
and reasonable time for attention to personal affairs.

     3.     Office Facilities. During the period of employment, Executive shall
have his office where the Corporation’s principal executive offices are located
from time to time, which currently are at 3900 West Innovation Street, Sioux
Falls, South Dakota, and the Corporation shall furnish Executive with office
facilities reasonably suitable to his position at such location.

     4.     Compensation. As compensation for his services performed hereunder,
the Corporation shall pay or provide to Executive the following:



       (a.) The Corporation shall pay Executive a salary (the “Base Salary”),
calculated at the rate of $237,500.00 per annum (which Base Salary may be
increased by the Corporation at any time and from time to time in its
discretion), payable monthly, semi-monthly or weekly according to the
Corporation’s general practice for its executives, for the period of employment
under this Agreement.          (b.) During the period of employment, Executive
shall be allowed to participate in such bonus and other incentive compensation
programs in accordance with their terms as the Corporation may have in effect
from time to time for its executive

2



--------------------------------------------------------------------------------



 





  personnel, and all compensation and other entitlements earner thereunder shall
be in addition to, and shall not in any way reduce, the amount payable as Base
Salary.          (c.) During the period of employment, Executive shall be
entitled to:



       (i) participate in such retirement, investment, health (medical, hospital
and/or dental) insurance, life insurance, disability insurance and accident
insurance plans and programs as are maintained in effect from time to time by
the Corporation for its salaried employees;          (ii) participate in other
non-duplicative benefit programs which the Corporation may from time to time
offer generally to executive personnel of the Corporation; and    
     (iii) take vacations and be entitled to sick leave in accordance with the
Corporation’s policy for executive personnel of the Corporation.



       (d.) During the period of employment, the Board from time to time in its
discretion may grant to Executive stock options, and other rights related to
shares of the Corporation’s common stock.          (e.) In addition to the
foregoing Executive shall be entitled to relocation and moving expenses in the
amount of $22,000 in the event Executive elects to return to Dallas, Texas at
the conclusion of this contract period, said amount being payable at the
conclusion of this contract period.

3



--------------------------------------------------------------------------------



 



     5.     Effect of Disability and Certain Hazards. Executive shall not be
obligated to perform the services required of him by this Agreement during any
period in which he is disabled or his health impaired to an extent which would
render his performance of such services hazardous to his health or life, and
relief from such obligation shall not in any way affect his rights hereunder
except to the extent that such disability may result in termination of his
employment by the Corporation pursuant to Section 6 herein.

     6.     Termination of Employment. The employment of Executive by the
Corporation pursuant to this Agreement may be terminated on or prior to
December 31, 2003, or any subsequent December 31 to which the end of the period
of employment may have been extended under Section 1, as follows:



       (a) In the event of Executive’s death prior to said date, such employment
shall terminate on the date of death.          (b) Such employment may be
terminated prior to said date due to Executive’s physical or mental disability
which prevents the effective performance by Executive of his duties hereunder on
a full time basis, with such termination to occur on or after the time which
Executive becomes entitled to disability compensation benefits under the
Corporation’s disability benefit program then in effect. Any dispute as to
Executive’s physical or mental disability shall be settled by the opinion of an
impartial physician selected by the parties or their representatives or, in the
event of failure to make a joint selection after request therefore by either
party to the other, a physician selected by the Corporation, with the fees and
expenses of any such physician to be borne in equal shares by the Corporation
and Executive.

4



--------------------------------------------------------------------------------



 





       (c) The Corporation, by giving written notice of termination to
Executive, may terminate such employment at any time prior to said date for
Cause, which means that such termination must be due to (1) acts during the term
of this Agreement (A) resulting in a felony conviction under any Federal or
state statute or (B) substantial non-performance of Executive of his employment
duties required by this Agreement or (2) Executive willfully engaging in
dishonesty or gross misconduct injurious to the Corporation during the term of
this Agreement, with “Cause” to be determined in any case by the Board after
reasonable written notice to Executive and an opportunity for Executive to be
heard at a meeting of the Board and with reasonable opportunity (of not less
than 30 days) in the case of clause (1)(B) to cease substantial non-performance.
         (d) The Corporation may terminate such employment at any time prior to
said date without Cause (which shall be for any reason not covered by preceding
subsections (a) through (c)) upon 60 days prior written notice to Executive.    
     (e) In the event that a Termination Event (as that term is defined in the
Executive Severance Agreement, dated March 1, 2003) has occurred, then the
Executive may terminate such employment according to the terms and conditions
set forth in said Executive Severance Agreement, and shall then be exclusively
entitled to any and all payments and benefits provided under said Executive
Severance Agreement to the exclusion of any provisions contained herein.

     7.     Payments Upon Termination.



       (a) Except as otherwise provided in subsection (b) of this Section 7,
upon termination of Executive’s employment by the Corporation, all compensation
due

5



--------------------------------------------------------------------------------



 





  Executive under this Agreement and under each plan or program of the
Corporation in which he may be participating at the time shall cease to accrue
as of the date of such termination (except, in the case of any such plan or
program, if and to the extent otherwise provided in the terms of such plan or
program), and all such compensation accrued as of the date of such termination
but not previously paid shall be paid to Executive at the time such payment
otherwise would be due. Unless otherwise expressly provided in the terms of the
bonus plan or program of the Corporation in which the Executive is a participant
at the time of his termination, if the termination of Executive’s employment is
not for Cause, then a pro rata portion of the “target” full year’s bonus shall
be deemed to have accrued for the Executive under such bonus plan or program for
the portion of the year ended on the date of the termination, which shall be
paid to the Executive at the time bonus payment otherwise would be due.



       (b) If Executive’s employment pursuant to this Agreement is terminated
without Cause pursuant to subsection (d) of Section 6 herein, then, in addition
to the payments required by subsection (a) of this Section 7, Executive shall be
entitled to the vesting of all options previously granted but still subject to
vesting, and shall receive, subject to the mitigation provisions of
Section 11(a) below, for a period of twelvemonths (the “Severance Period”) cash
severance payments (the Severance Payment”) from the Corporation. The amount of
the Severance Payment shall be equal to the Executive’s then monthly Base Salary
increased by a factor of twenty percent (20%) to account for the Executive’s
loss of benefits. Executive shall have the right to purchase health and dental
coverage under the Company’s group policies then in effect for the Severance
Period.

6



--------------------------------------------------------------------------------



 





  The Severance Payment shall be due and payable on the 20th day of each month
and is subject to required withholding. The Executive shall also be entitled to
the benefits under this Section in the event the Corporation elects at any time
not to renew or extend this Agreement pursuant to Section 1. The Executive shall
not be entitled to a Severance Payment in any event if he is terminated for
Cause as permitted by Section 6.

     8.     Confidential Information. Executive shall not at any time during the
period of employment and thereafter disclose to others or use any trade secrets
or any other confidential information belonging to the Corporation or any of its
subsidiaries, including, without limitation, drawings, plans, programs,
specifications and non-public information relating to customers of the
Corporation or its subsidiaries, except as may be required to perform his duties
hereunder. The Corporation or its subsidiaries, except as may be required to
perform his duties hereunder. The provisions of this Section 8 shall survive the
termination of Executive’s employment with the Corporation, provided that after
the termination of Executive’s employment with the Corporation, the restrictions
contained in this Section 8 shall not apply to any such trade secret or
confidential information which becomes generally known in the trade.

     9.     Patents, Etc. The Corporation shall be entitled to any and all
ideas, know-how and inventions, whether patentable or not, which Executive shall
conceive, make or develop during the period of his employment with the
Corporation, relating to the business of the Corporation or any of his
subsidiaries. Executive shall, from time to time, at the request of the
Corporation, execute and deliver such instruments or documents, and shall
perform or do such acts or things, as reasonably may be requested in order that
the Corporation may have the benefit of such ideas, know-how and inventions and,
in particular, so that patent applications may be

7



--------------------------------------------------------------------------------



 



prepared and filed in the United States Patent Office, or in appropriate places
in foreign countries, covering any of the patentable ideas on intentions covered
by this Agreement as aforesaid, including appropriate assignments vesting in the
Corporation or any of its subsidiaries (or any successor to the Corporation or
any of its subsidiaries) full title to any and all such ideas, inventions and
applications. Further, Executive will cooperate and assist the Corporation in
the prosecution of any such applications in order that patents may issue
thereon.

     10.     Non-Competition: Non-Mitigation: Litigation Expenses.



       (a) For the first nine months following termination of his employment
with the Corporation, Executive shall not be required to mitigate the amount of
termination benefits due him under Section 7 herein, by seeking employment with
others, or otherwise, nor shall the amount of such benefits be reduced or offset
in any way by any income or benefits earned by Executive from another employer
or other source during said period; thereafter, said termination benefits shall
be reduced by one-half of the amount Executive may earn from any full time
employment position or occupation. However, if Executive becomes employed, as a
full or part time employee, or as a consultant or advisor, to any enterprise
engaged in competition with the business then being conducted by the
Corporation, any obligation which the Corporation otherwise would have had under
Section 7 shall thereupon terminate and cease to be of any further force and
effect other than to the extent theretofore performed by the Corporation.    
     (b) Until the period of employment expires (which for these purposes shall
be calculated without giving effect to early termination pursuant to Section 6),

8



--------------------------------------------------------------------------------



 





  Executive shall not enter into endeavors that are competitive with the
business or operations of the Corporation in the lodging pay-per-view/guest
services market, and shall not own an interest in, manage, operate, join,
control, lend money or render financial or other assistance to or participate in
or be connected with, as an officer, employee, director, partner, stockholder
(expect for passive investments of not more than a one percent interest in the
securities of a publicly held corporation regularly traded on a national
securities exchange or in an over-the-counter securities market), consultant or
otherwise, any individual, partnership, firm, corporation or other business
organization or entity that engages in a business which competes with the
Company in the lodging pay-per-view/guest services market. For these purposes,
employment with a vendor of cable television services shall not be treated as
competitive with the business or operations of the Corporation in the lodging
per-view/guest services market.          (c) The Corporation shall pay
Executive’s out-of-pocket expenses, including attorneys’ fees, but not to exceed
a total of $10,000 for any proceeding or group of related proceedings to
enforce, construe or determine the validity of the provisions for termination
benefits in Section 7 herein, provided, however, that if any arbitration or
litigation results in a finding in favor of Executive contrary to the position
of the Corporation, then Executive will be reimbursed for all reasonable legal
and related costs regardless of the limitation set forth above; and further
provided that in no event will Executive be held liable for the legal and
related costs of the Corporation in an event of a finding in favor of the
Corporation

9



--------------------------------------------------------------------------------



 



     11.     Arbitration. Any dispute or controversy arising under or in
connection with the Agreement shall be settled exclusively by arbitration in the
city where the principal executive offices of the Corporation are then located,
in accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.

     12.     Miscellaneous.



       (a) This Agreement shall inure to the benefit of and shall be binding
upon the successors and assigns of the Corporation, including any party with
which the Corporation may merge or consolidate or to which it may transfer
substantially all of its assets.          (b) The rights and obligations of
Executive under this Agreement are expressly declared and agreed to be personal,
nonassignable and nontransferable during his life, but upon his death this
Agreement shall inure to the benefit of his heirs, legatees and legal
representatives of his estate.          (c) The waiver by either party hereto of
its rights with respect to a breach of any provision of this Agreement by the
other shall not operate or be construed as a waiver of any rights with respect
to any subsequent breach.          (d) No modification, amendment, addition,
alteration or waiver of any of the terms, covenants or conditions hereof shall
be effective unless made in writing and duly executed by the Corporation and
Executive.

10



--------------------------------------------------------------------------------



 





       (e) This Agreement may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which together will constitute but
one and the same agreement.          (f) This Agreement shall be construed
according to the laws of the State of South Dakota.          (g) If any
provision of this Agreement is determined to be invalid or unenforceable under
any applicable statute or rule of law, it is to that extent to be deemed omitted
and it shall not affect the validity or enforceability of any other provision.  
       (h) Any notice required or permitted to be given under this Agreement
shall be in writing, and shall be deemed given when sent by registered or
certified mail, postage prepaid, addressed as follows:

              If to Executive:   Stephen D. McCarty         1621 South Second
Avenue
Sioux Falls, SD 57105               If to the Corporation:   LodgeNet
Entertainment Corporation         3900 West Innovation Street
Sioux Falls, SD 57107
Attn: General Counsel



  or mailed to such other person and/or address as the party to be notified may
hereafter have designated by notice given to the other party in a similar
manner.

     14.     Prior Agreements Superseded. This agreement supersedes all prior
agreements, if any, between the parties hereto with respect to the subject
matter hereof including

11



--------------------------------------------------------------------------------



 



any prior employment agreements, provided however, that the Executive Severance
Agreement, dated March 1, 2003, shall remain in full force and effect and shall
exclusively govern any payments and benefits in the event that a Termination
Event (as that term is defined in said Agreement) has occurred.

     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
on the date and year first above written.

              LodgeNet Entertainment Corporation               By:   /s/ Scott
C. Petersen        

--------------------------------------------------------------------------------

        President and Chief Executive Officer                   /s/        

--------------------------------------------------------------------------------

        Stephen D. McCarty

12